968 F.2d 1226
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Ella A. HILLMAN, Petitioner,v.UNITED STATES TAX COURT, Respondent.
No. 92-3049.
United States Court of Appeals, Federal Circuit.
May 11, 1992.

On a petition for review of an order of the Merit Systems Protection Board issued in DC0432911091 on September 24, 1991, denying review of the initial decision dated March 8, 1991.
Judgment
See Fed.Cir.R. 36.
PER CURIAM.


1
Before PAULINE NEWMAN, Circuit Judge, BENNETT, Senior Circuit Judge, and CLEVENGER, Circuit Judge.